Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a recombinant HIV-1 envelope polypeptide, comprising all the consecutive amino acids immediately after the signal peptide of HIV-1 envelope comprising SEQ ID NO:328 having non-N-linked glycosylatable amino acids in the V1 loop at positions corresponding to amino acids N133 and/or N138 wherein the amino acid position is with respect to HXB2 envelope sequence and a gp140 envelope comprising SEQ ID NO: 477 or a gp160 envelope comprising SEQ ID NO: 327 that is free of the prior art of record; 
the method of inducing an immune response in a subject comprising administering (a) one or more recombinant HIV-1 envelope polypeptides, comprising all the consecutive amino acids immediately after the signal peptide of HIV-1 envelope CH848.3D0949.10.17, wherein the HIV-1 envelope CH848.3D0949.10.17 is a gp120 delta 11 envelope comprising SEQ ID NO: 328 having non-N-linked glycosylatable amino acids in the V1 loop at positions corresponding to the amino acids N133 and/or N138 wherein the amino acid position is with respect to HXB2 envelope sequence, a gp 140 envelope comprising SEQ ID NO: 477 having non-N-linked glycosylatable amino acids in the V1 loop at positions corresponding to the amino acids N133 and/or N138 wherein the amino acid position is with respect to HXB2 envelope sequence, a gp160 comprising SEQ ID NO: 327 having non-N-linked glycosylatable amino acids in the V1 loop at positions corresponding to the amino acids N133 and/or N138, a gp140 comprising SEQ ID NO: 525, or a gp140 comprising SEQ ID NO: 574 that is free of the prior art of record; and A recombinant HIV-1 envelope polypeptide, wherein the HIV-1 envelope polypeptide is a CH848.3.D0949.10.17 gp140 recombinant HIV-1 envelope polypeptide comprising all the consecutive amino acids immediately after the signal peptide of: CH848.3.D0949.10.17CHIM.6R.SOSIP.664V4.1_N133DN138T (SEQ ID NO: 525), or CH848.3.D0949.10.17 DS chimeric SOSIP_ ferritin N133D_N138T (SEQ ID NO: 574), wherein the CH848.3.D0949.10.17 gp140 recombinant HIV-1 envelope polypeptides form a trimer that is free of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648